994 So.2d 321 (2006)
Ronald Lee CRAIG, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D04-2305.
District Court of Appeal of Florida, Third District.
September 1, 2006.
Ronald Lee Craig, in proper person.
Charles J. Crist, Jr., Attorney General, and Thomas C. Mielke, Assistant Attorney General, for appellee.
Before COPE, C.J., and FLETCHER and CORTIÑAS, JJ.

On Motion for Clarification
PER CURIAM.
In his motion for clarification, defendant-appellant Craig argues that his ten-year sentences in Miami-Dade County Circuit Court case number 01-17951 exceed the legal maximum. The State acknowledges that there is a technical error.
At sentencing, the oral pronouncement was for ten years in state prison with credit for time served. In case number 01-17951, counts one and six are each third degree felonies having a legal maximum of five years. Thus the ten-year sentences imposed on those counts exceed the legal maximum. However, it is clear that the trial court intended for there to be a ten-year sentence in case number 01-17951, and the sentencing intent can be achieved by making the sentences on counts one and six consecutive instead of concurrent. See Blackshear v. State, 531 So.2d 956, 958 (Fla.1988).
Accordingly, we reverse the order now before us in part and remand for correction of the sentencing order in case number 01-17951 to provide for five-year consecutive sentences on counts one and six. The defendant need not be present. We deny the motion for clarification and certification of a question of great public importance in all other respects.
Remanded for correction of sentencing order.